
	

115 SRES 568 ATS:  Designating June 2018 as “Great Outdoors Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 568
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2018
			Mr. Daines (for himself, Mr. Peters, Mr. Gardner, Mrs. Shaheen, Mr. Risch, Ms. Hirono, Mrs. Ernst, Mr. Heinrich, and Ms. Klobuchar) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		    Designating June 2018 as Great Outdoors Month.
	
	
 Whereas hundreds of millions of people in the United States participate in outdoor recreation annually;
 Whereas Congress enacted the Outdoor Recreation Jobs and Economic Impact Act of 2016 (Public Law 114–249; 130 Stat. 999) to assess and analyze the outdoor recreation economy of the United States and the effects attributable to the outdoor recreation economy on the overall economy of the United States;
		
 Whereas preliminary statistics released in 2018 by the Bureau of Economic Analysis of the United States Department of Commerce show that outdoor recreation contributed more than $373,700,000,000 to the economy of the United States in 2016, comprising approximately 2 percent of the gross domestic product;
 Whereas preliminary statistics released in 2018 by the Bureau of Economic Analysis of the United States Department of Commerce show that the outdoor recreation economy grew 3.8 percent in 2016, while also providing 4,280,000 jobs across the country;
 Whereas regular outdoor recreation is associated with positive health outcomes and better quality of life;
 Whereas outdoor recreation is part of the national heritage of the United States; and Whereas June 2018 is an appropriate month to designate as “Great Outdoors Month” to provide an opportunity to celebrate the importance of the great outdoors: Now, therefore, be it
		
	
 That the Senate— (1)designates June 2018 as Great Outdoors Month; and
 (2)encourages all people in the United States to recreate in the great outdoors in June 2018 and year-round.
			
